This is an original proceeding in habeas corpus.
The petitioner was arrested under a warrant pursuant to an affidavit filed in the County Judge's Court of Madison County, Florida, in the following language, to-wit: "Before me, J.W. Kinsey, County Judge in and for said County, personally came Jno R. Mick, who being duly sworn says that on the 26th day of March, A.D. 1937, in the county aforesaid, one C.H. Stephens did then and there being duly authorized not in a judicial proceeding, willfully swear falsely in a material matter against the *Page 788 
said affiant to-wit: in regard to calling Westbrook a lie contrary to the statute in such cases made and provided and against the peace and dignity of the State of Florida." — which fact is shown by the petition and by the sheriff's return.
The affidavit totally failed to charge any offense under the laws of the State of Florida. Therefore, the motion of the petitioner to be discharged, the return notwithstanding, should be and is granted.
Petitioner discharged.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.